812 F.2d 1408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Warren ROBINSON, Petitioner-Appellant,v.Ted ENGLE, Superintendent, Respondent-Appellee.
No. 85-3464.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action petitioner seeks habeas corpus relief under 28 U.S.C. Sec. 2254 from a 1976 Ohio conviction for involuntary manslaughter.  The district court dismissed the action and this appeal followed.  On appeal, the parties have briefed the issues.


3
Upon consideration, we agree with the district court and affirm for the reasons set forth in that opinion.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is ORDERED that the final order of the district court be affirmed.